PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Baxter et al.
Application No. 29/641,317
Filed: 21 Mar 2018
For: CEILING PANEL

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 5, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 16, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 17, 2020. A Notice of Abandonment was mailed on January 1, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $700.00, (2) the petition fee of $2,100.00, (3) a proper statement of unintentional delay and (4) any terminal disclaimer (and fee as set forth by 37 CFR 1.20(d)) required by 37 CFR 1.137(d).

The Terminal Disclaimer filed January 5, 2021 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

A review of the record shows a payment of the issue fee in the amount of $700.00 was already submitted on December 17, 2020. Therefore, the issue fee in the amount of $700.00 submitted on January 5, 2021, is unnecessary, and petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.




This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814. Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	


Cc: Brian L. Belles
      1800 John F. Kennedy Blvd., Suite 1010
      Philadelphia, PA 10103